EXHIBIT 10(a)


STAR ENERGY CORPORATION
2007 STOCK OPTION PLAN

ARTICLE I
ESTABLISHMENT, PURPOSE, AND DURATION

        1.1                Establishment of the Plan. Star Energy Corporation, a
Nevada corporation (the “Company”), hereby establishes a stock option plan for
the Company and its Subsidiaries to be known as the “2007 Stock Option Plan”, as
set forth in this document. Unless otherwise defined herein, all capitalized
terms shall have the meanings set forth in Section 2.1 herein. The Plan permits
the grant of Non-Qualified Stock Options to Employees and Non-Employee
Directors.

        The Plan was adopted by the Board of Directors of the Company and became
effective on August 15, 2007 (the “Effective Date”).

        1.2         Purpose of the Plan. The purpose of the Plan is to promote
the success of the Company and its Subsidiaries by providing equity incentives
to Employees and Non-Employee Directors that will promote the identification of
their personal interest with the long-term financial success of the Company and
with growth in shareholder value. The Plan is designed to provide flexibility to
the Company and its Subsidiaries, in its ability to motivate, attract, and
retain the services of Employees and Non-Employee Directors upon whose judgment,
interest, and effort the successful conduct of its operation is largely
dependent.

        1.3                Duration of the Plan. The Plan shall commence on the
Effective Date, as described in Section 1.1 herein, and shall remain in effect,
subject to the right of the Board of Directors to terminate the Plan at any time
pursuant to Article IX herein, through the day before the tenth anniversary of
the Effective Date (the “Term”), at which time it shall terminate except with
respect to Awards made prior to, and outstanding on, that date which shall
remain valid in accordance with their terms.


ARTICLE II
DEFINITIONS

        2.1        Definitions. Except as otherwise defined in the Plan, the
following terms shall have the meanings set forth below:

        (a)         “Affiliate” and “Associate” shall have the respective
meanings ascribed to such terms in Rule 12b-2 under the Exchange Act.


        (b)                “Agreement” means a written agreement implementing
the grant of each Award signed by an authorized officer or director of the
Company and by the Participant.


        (c)                “Award” or “Grant” means, individually or
collectively, a grant under the Plan of Non-Qualified Stock Options.


        (d)                “Award Date” or “Grant Date” means the date on which
an Award is made by the Committee under the Plan.


        (e)                “Beneficial Owner” shall have the meaning ascribed to
such term in Rule 13d-3 under the Exchange Act.


--------------------------------------------------------------------------------

        (f)                “Board” or “Board of Directors” means the Board of
Directors of the Company, unless otherwise indicated.


        (g)               “Change in Control” shall be deemed to have occurred
if the conditions set forth in any one of the following paragraphs shall have
been satisfied:


    (i)           any Person (other than the Company, any Subsidiary, a trustee
or other fiduciary holding securities under any employee benefit plan of the
Company, or its Subsidiaries), who or which, together with all Affiliates and
Associates of such Person, at any time after the Effective Date becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s then
outstanding securities; or


    (ii)        if, at any time after the Effective Date, the composition of the
Board of Directors of the Company shall change such that a majority of the Board
of the Company shall no longer consist of Continuing Directors; or


    (iii)        if at any time after the Effective Date, (A) the Company shall
consolidate with, or merge with, any other Person and the Company shall not be
the continuing or surviving corporation, (B) any Person shall consolidate with
or merge with the Company, and the Company shall be the continuing or surviving
corporation and, in connection therewith, all or part of the outstanding Stock
shall be changed into or exchanged for stock or other securities of any other
Person or cash or any other property, (C) the Company shall be a party to a
statutory share exchange with any other Person after which the Company is a
subsidiary of any other Person, or (D) the Company shall sell or otherwise
transfer 50% or more of the assets or earning power of the Company and its
Subsidiaries (taken as a whole) to any Person or Persons.


        (h)               “Code” means the Internal Revenue Code of 1986, as
amended from time to time.


        (i)               “Committee” means the committee of the Board appointed
to administer the Plan pursuant to Article III herein, all of the members of
which shall be “non-employee directors” as defined in Rule 16b-3, as amended,
under the Exchange Act, or any similar or successor rule. Unless otherwise
determined by the Board, the Committee shall consist of all of the non-employee
directors of the Board.


        (j)                “Company” means Star Energy Corporation, a Nevada
corporation, or any successor thereto as provided in Article XI herein.


        (k)                “Continuing Director” means an individual who was a
member of the Board of Directors of the Company on the Effective Date or whose
subsequent nomination for election or re-election to the Board of Directors of
the Company was recommended or approved by the affirmative vote of two-thirds of
the Continuing Directors then in office.


        (l)                “Employee” means a current or prospective officer or
other employee of the Company or its Subsidiaries (including any corporation,
partnership, limited liability company or joint venture which becomes a
Subsidiary after the adoption of the Plan by the Board).


        (m)                “Exchange Act” means the Securities Exchange Act of
1934, as amended.


-2-



--------------------------------------------------------------------------------

        (n)                “Fair Market Value” of a Share means the closing
sales price of the Stock on the relevant date if it is a trading date, or if
not, on the most recent date on which the Stock was traded prior to such date,
as reported by the market or system on which the Stock trades or is listed, or
if, in the opinion of the Committee, this method is inapplicable or
inappropriate for any reason, the fair market value as determined pursuant to a
reasonable method adopted by the Committee in good faith for such purpose.


        (o)                “Incentive Stock Option” means an option to purchase
Stock which is designated as an incentive stock option and is intended to meet
the requirements of Section 422 of the Code.


        (p)                “Non-Employee Director” means an individual who is a
member of the Board of the Company or a Subsidiary on the applicable Award Date
and who is not an employee of the Company or a Subsidiary (including any
corporation, partnership, limited liability company or joint venture which
becomes a Subsidiary after the adoption of the Plan by the Board).


        (q)                “Non-Qualified Stock Option” or “NQSO” means an
option to purchase Stock, granted under Article VI herein, which is not intended
to be an Incentive Stock Option.


        (r)                “Option” means a Non-Qualified Stock Option.


        (s)                “Participant” means an Employee or Non-Employee
Director who is granted an Award under the Plan.


        (t)                “Person” shall have the meaning ascribed to such term
in Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d).


        (u)                “Plan” means the Star Energy Corporation 2007 Stock
Option Plan, as described herein and as hereafter from time to time amended.


        (v)                “Stock” or “Shares” means the common stock of the
Company.


        (w)                “Subsidiary” means any subsidiary corporation of the
Company within the meaning of Section 424(f) of the Code (“Section 424(f)
Corporation”) and any partnership, limited liability company or joint venture in
which either the Company or a Section 424(f) Corporation is at least a fifty
percent (50%) equity participant.



ARTICLE III
ADMINISTRATION

        3.1                 The Committee. The Plan shall be administered by the
Committee, which shall have all powers necessary or desirable for such
administration. The express grant in the Plan of any specific power to the
Committee shall not be construed as limiting any power or authority of the
Committee. In addition to any other powers and subject to the provisions of the
Plan, the Committee shall have the following specific powers: (i) to determine
the terms and conditions upon which the Awards may be made and exercised;
(ii) to determine all terms and provisions of each Agreement, which need not be
identical; (iii) to construe and interpret the Agreements and the Plan; (iv) to
establish, amend, or waive rules or regulations for the Plan’s administration;
(v) to accelerate the exercisability of any Award or the termination of any
restrictions imposed under the Plan in connection with any Award; and (vi) to
make all other determinations and take all other actions necessary or advisable
for the administration of the Plan.

-3-



--------------------------------------------------------------------------------

        The Chairman of the Committee and such other directors and officers of
the Company as shall be designated by the Committee are hereby authorized to
execute Agreements on behalf of the Company and to cause them to be delivered to
the recipients of Awards.

        Subject to limitations under applicable law, the Committee is authorized
in its discretion to issue Awards and/or accept notices, elections, consents
and/or other forms or communications by Participants by electronic or similar
means, including, without limitation, transmissions through e-mail, voice mail,
recorded messages on electronic telephone systems, and other permissible
methods, on such basis and for such purposes as it determines from time to time.

        A majority of the entire Committee shall constitute a quorum and the
action of a majority of the members present at any meeting at which a quorum is
present (in person or as otherwise permitted by applicable law), or acts
approved in writing by all members of the Committee without a meeting, shall be
deemed the action of the Committee.

        3.2         Selection of Participants. The Committee shall have the
authority to grant Awards under the Plan, from time to time, to such Employees
and/or Non-Employee Directors as may be selected by it to be Participants. Each
Award shall be evidenced by an Agreement.

        3.3         Decisions Binding. All determinations and decisions made by
the Board or the Committee pursuant to the provisions of the Plan shall be
final, conclusive, and binding.

        3.4         Requirements of Rule 16b-3. Notwithstanding any other
provision of the Plan, the Board or the Committee may impose such conditions on
any Award, and amend the Plan in any such respects, as may be required to
satisfy the requirements of Rule 16b-3, as amended (or any successor or similar
rule), under the Exchange Act. Any provision of the Plan to the contrary
notwithstanding, and except to the extent that the Committee determines
otherwise: (i) transactions by and with respect to officers and directors of the
Company who are subject to Section 16(b) of the Exchange Act (hereafter,
“Section 16 Persons”) shall comply with any applicable conditions of Rule 16b-3;
and (ii) every provision of the Plan shall be administered, interpreted, and
construed to carry out the foregoing provisions of this sentence.

        3.5         Indemnification of the Committee. In addition to such other
rights of indemnification as they may have as directors or as members of the
Committee, the members of the Committee shall be indemnified by the Company
against reasonable expenses, including attorneys’ fees, actually and reasonably
incurred in connection with the defense of any action, suit, or proceeding, or
in connection with any appeal therein, to which they or any of them may be a
party by reason of any action taken or failure to act under or in connection
with the Plan or any Award granted or made hereunder, and against all amounts
reasonably paid by them in settlement thereof or paid by them in satisfaction of
a judgment in any such action, suit, or proceeding, if such members acted in
good faith and in a manner which they believed to be in, and not opposed to, the
best interests of the Company and its Subsidiaries.

        3.6         Certain Determinations. In connection with the Committee’s
good faith determination of Fair Market Value as required herein, the Committee
may, as guidance, take into consideration the book value of the Stock of the
Company, the relationship between the traded price and book value of shares for
organizations of similar size and similar operating results to the Company and
its Subsidiaries, any reasonably recent trades of the Stock of the Company
brought to the attention of the Committee and such additional relevant
information as the Committee in its judgment deems necessary or appropriate. In
its sole discretion, the Committee may, but is not obligated to, consult with
and/or engage an investment banker or other appropriate advisor to advise the
Committee in connection with its good faith determination of Fair Market Value
herein.

-4-



--------------------------------------------------------------------------------


ARTICLE IV
STOCK SUBJECT TO THE PLAN

        4.1         Number of Shares. Subject to adjustment as provided in
Section 4.3 herein, the maximum aggregate number of Shares that may be issued
pursuant to Awards made under the Plan shall not exceed 4,000,000. Except as
provided in Section 4.2 herein, only Shares actually issued in connection with
the exercise of, or as other payment for, Awards under the Plan shall reduce the
number of Shares available for future Awards under the Plan.

        4.2         Lapsed Awards or Forfeited Shares; Shares Used as Payment of
Exercise Price or for Taxes.

        (a)                If any Award granted under the Plan terminates,
expires, or lapses for any reason other than by virtue of exercise of the Award,
or if Shares issued pursuant to Awards are forfeited, any Stock subject to such
Award again shall be available for the grant of an Award under the Plan.


        (b)                In the event a Participant pays the Option Price for
Shares pursuant to the exercise of an Option with previously acquired Shares,
the number of Shares available for future Awards under the Plan shall be reduced
only by the net number of new Shares issued upon the exercise of the Option. In
addition, in determining the number of shares of Stock available for Awards, if
Stock has been delivered or exchanged by, or withheld from, a Participant as
full or partial payment to the Company for payment of withholding taxes, or if
the number of shares of Stock otherwise deliverable by the Company has been
reduced for payment of withholding taxes, the number of shares of Stock
exchanged by or withheld from a Participant as payment in connection with the
withholding tax or so reduced by the Company shall again be available for the
grant of an Award under the Plan.


        4.3         Capital Adjustments. The number and class of Shares subject
to each outstanding Award, the Option Price, as the case may be, and the annual
limits (if any) on and the aggregate number and class of Shares for which Awards
thereafter may be made shall be proportionately, equitably and appropriately
adjusted in such manner as the Committee shall determine in order to retain the
economic value or opportunity to reflect any stock dividend, stock split,
recapitalization, merger, consolidation, reorganization, reclassification,
combination, exchange of shares or similar event in which the number or class of
Shares is changed without the receipt or payment of consideration by the
Company. Where an Award being adjusted is actually or potentially subject to
Section 409A of the Code, the adjustment shall also be effected so as not to
constitute a modification within the meaning of Section 424(h) or 409A, as
applicable, of the Code.


ARTICLE V
ELIGIBILITY

        Persons eligible to participate in the Plan and receive Awards are all
Employees and all Non-Employee Directors who, in the opinion of the Committee,
merit becoming Participants.


ARTICLE VI
STOCK OPTIONS

        6.1         Grant of Options. Subject to the terms and provisions of the
Plan, Options may be granted to Employees and Non-Employee Directors at any time
and from time to time as shall be determined by the Committee. The Committee
shall have complete discretion in determining the number of Shares subject to
Options granted to each Participant. All Options granted under the Plan shall be
Non-Qualified Stock Options and none shall be Incentive Stock Options.

-5-



--------------------------------------------------------------------------------

        6.2         Option Agreement. Each Option grant shall be evidenced by an
Agreement that shall specify the type of Option granted, the Option Price (as
defined in Section 6.3 herein), the duration of the Option, the number of Shares
to which the Option pertains, any conditions imposed upon the exercisability of
Options in the event of retirement, death, disability or other termination of
employment or service, and such other provisions as the Committee shall
determine.

        6.3         Option Price. The exercise price per Share of Stock covered
by an Option (“Option Price”) shall be determined by the Committee subject to
the following limitations. The Option Price shall not be less than 100% of the
Fair Market Value of such Stock on the Grant Date.

        6.4        Duration of Options. Each Option shall expire at such time as
the Committee shall determine at the time of grant, but in no event shall an
Option be exercisable after the expiration of ten years from its Award Date.

        6.5         Exercisability. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine, which need not be the same for all Participants.

        6.6         Method of Exercise. Options shall be exercised by the
delivery of a written notice to the Company in the form prescribed by the
Committee setting forth the number of Shares with respect to which the Option is
to be exercised, accompanied by full payment for the Shares. The Option Price
shall be payable to the Company in full either in cash, by delivery of Shares of
Stock valued at Fair Market Value at the time of exercise, by delivery of a
promissory note (in the Committee’s discretion and subject to restrictions and
prohibitions of applicable law) or by a combination of the foregoing.

        To the extent permitted under the applicable laws and regulations, at
the request of the Participant and with the consent of the Committee, the
Company agrees to cooperate in a “cashless exercise” of an Option. The cashless
exercise shall be effected by the Participant delivering to a securities broker
instructions to exercise all or part of the Option, including instructions to
sell a sufficient number of shares of Stock to cover the costs and expenses
associated therewith.

        As soon as practicable, after receipt of written notice and payment of
the Option Price and completion of payment of (or an arrangement satisfactory to
the Company for the Participant to pay) any tax withholding required in
connection with the Option exercise, the Company shall cause the appropriate
number of Shares to be issued in the Participant’s name, which issuance shall be
effected in book entry or electronic form, provided that issuance and delivery
in certificated form shall occur if the Participant so requests or the Committee
so directs.

        6.7         Restrictions on Stock Transferability. The Committee shall
impose such restrictions on any Shares acquired pursuant to the exercise of an
Option under the Plan as it may deem advisable, including, without limitation,
restrictions under applicable Federal securities law, under any stock exchange
upon which such Shares are then listed or traded and under any blue sky or state
securities laws applicable to such Shares. In the event the Committee so
provides in an Agreement pertaining to an Option, Stock delivered on exercise of
the Option may be designated as restricted stock, including restricted stock
intended to be taxable under Section 83 of the Code, or stock subject to a
buyback right by the Company in the amount of, or based on, the Option Price
therefor or otherwise in the event the Participant does not complete a specified
service period after exercise.

-6-



--------------------------------------------------------------------------------


ARTICLE VII
CHANGE IN CONTROL

        In the event of a Change in Control of the Company, the Committee, as
constituted before such Change in Control, in its sole discretion, but subject
to the limitation that any such action should not cause non-compliance with
Section 409A of the Code, may, as to any outstanding Award, either at the time
the Award is made or any time thereafter, take any one or more of the following
actions: (i) provide for the acceleration of any time periods relating to the
exercise or realization of any such Award so that such Award may be exercised or
realized in full on or before a date initially fixed by the Committee;
(ii) provide for the purchase or settlement of any such Award by the Company,
with or without a Participant’s request, for an amount of cash equal to the
amount which could have been obtained upon the exercise of such Award and sale
of the Stock received on exercise; (iii) make such adjustment to any such Award
then outstanding as the Committee deems appropriate to reflect such Change in
Control; or (iv) cause any such Award then outstanding to be assumed, or new
rights substituted therefor, by the acquiring or surviving corporation in such
Change in Control.


ARTICLE VIII
MODIFICATION, EXTENSION AND RENEWALS OF AWARDS

        Subject to the terms and conditions and within the limitations of the
Plan, the Committee may modify, extend or renew outstanding Awards and may
modify the terms of an outstanding Agreement, provided that the exercise price
of any Award may not be lowered other than pursuant to Section 4.3 herein. In
addition, the Committee may accept the surrender of outstanding Awards granted
under the Plan or outstanding awards granted under any other equity compensation
plan of the Company and authorize the granting of new Awards pursuant to the
Plan in substitution therefor so long as the new or substituted awards do not
specify a lower exercise price than the surrendered Awards or awards, and
otherwise the new Awards may be of a different type than the surrendered Awards
or awards, may specify a longer term than the surrendered Awards or awards, may
provide for more rapid vesting and exercisability than the surrendered Awards or
awards, and may contain any other provisions that are authorized by the Plan.
Notwithstanding the foregoing, however, no modification of an Award shall,
without the consent of the Participant, adversely affect the rights or
obligations of the Participant. Any adjustment to an Option shall be effected so
as not to cause non-compliance with Section 409A of the Code.


ARTICLE IX
AMENDMENT, MODIFICATION AND TERMINATION OF THE PLAN

        9.1         Amendment, Modification and Termination. At any time and
from time to time, the Board may terminate, amend, or modify the Plan. Such
amendment or modification may be without shareholder approval except to the
extent that such approval is required by the Code, pursuant to the rules under
Section 16 of the Exchange Act, by any national securities exchange or system on
which the Stock is then listed or traded, by any regulatory body having
jurisdiction with respect thereto or under any other applicable laws, rules or
regulations.

        9.2         Awards Previously Granted. No termination, amendment or
modification of the Plan other than pursuant to Section 4.3 herein shall in any
manner adversely affect any Award theretofore granted under the Plan, without
the written consent of the Participant.

-7-



--------------------------------------------------------------------------------


ARTICLE X
WITHHOLDING

        10.1         Tax Withholding. The Company shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy Federal, State and local taxes (including the
Participant’s FICA obligation, if any) required by law to be withheld with
respect to any grant, exercise, or payment made under or as a result of the
Plan.

        10.2         Stock Withholding. With respect to withholding required
upon the exercise of Options, or upon the lapse of restrictions on restricted
stock, or upon the occurrence of any other taxable event with respect to any
Award, Participants may elect, subject to the approval of the Committee, or the
Committee may require Participants to satisfy the withholding requirement, in
whole or in part, by having the Company withhold Shares of Stock having a Fair
Market Value equal to the amount required to be withheld. The value of the
Shares to be withheld shall be based on the Fair Market Value of the Shares on
the date of exercise. All elections by Participants shall be irrevocable and be
made in writing and in such manner as determined by the Committee in advance of
the day that the transaction becomes taxable.


ARTICLE XI
SUCCESSORS

        All obligations of the Company under the Plan, with respect to Awards
granted hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.


ARTICLE XII
GENERAL

        12.1         Requirements of Law. The granting of Awards and the
issuance of Shares of Stock under the Plan shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or self-regulatory organizations (i.e., exchanges) as may be required.

        12.2         Effect of Plan. The establishment of the Plan shall not
confer upon any Employee or Non-Employee Director any legal or equitable right
against the Company, a Subsidiary or the Committee, except as expressly provided
in the Plan. The Plan does not constitute an inducement or consideration for the
employment or service of any Employee or Non-Employee Director, nor is it a
contract between the Company or any of its Subsidiaries and any Employee or
Non-Employee Director. Participation in the Plan shall not give any Employee or
Non-Employee Director any right to be retained in the employment or service of
the Company or any of its Subsidiaries. Except as may be otherwise expressly
provided in the Plan or in an Agreement, no Employee or Non-Employee Director
who receives an Award shall have rights as a shareholder of the Company prior to
the date Shares are issued to the Participant pursuant to the Plan.

        12.3        Creditors. The interests of any Participant under the Plan
or any Agreement are not subject to the claims of creditors and may not, in any
way, be assigned, alienated or encumbered.

        12.4         Governing Law. The Plan, and all Agreements hereunder,
shall be governed, construed and administered in accordance with the laws of the
State of New York.

        12.5        Severability. In the event any provision of the Plan shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

        12.6         Unfunded Status of Plan. The Plan is intended to constitute
an “unfunded”plan for incentive and deferred compensation. With respect to any
payments as to which a Participant has a fixed and vested interest but which are
not yet made to a Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
unsecured creditor of the Company.

-8-



--------------------------------------------------------------------------------

        12.7        Transferability. Unless the Agreement evidencing an Award
(or an amendment thereto authorized by the Committee) expressly states that it
is transferable as provided in this section, no Award granted under the Plan,
nor any interest in such Award, may be sold, assigned, conveyed, gifted,
pledged, hypothecated or otherwise transferred in any manner, other than by will
or the laws of descent and distribution, prior to the exercise of an Option or
the vesting or lapse of any and all restrictions applicable to any Shares issued
under upon such exercise. The Committee may in its sole discretion grant an
Award or amend an outstanding Award to provide that the Award is transferable or
assignable without consideration by gift to a member or members of the
Participant’s “immediate family,” as such term is defined under Exchange Act
Rule 16a-l(e), or to a trust for the benefit solely of a member or members of
the Participant’s immediate family, or to a partnership or other entity whose
only owners are members of the Participant’s family, provided that following any
such transfer or assignment the Award will remain subject to substantially the
same terms applicable to the Award while held by the Participant, as modified as
the Committee in its sole discretion shall determine appropriate, and the
Participant shall execute an agreement agreeing to be bound by such terms.

        12.8        Termination of Employment or Service. Unless otherwise
provided in the Agreement pertaining to an Award, in the event that a
Participant terminates his employment or service with the Company and its
Subsidiaries for any reason, then the unvested portion of such Award shall
automatically be forfeited to the Company. Unless otherwise provided in the
Agreement pertaining to an Award, in determining cessation of employment or
service, transfers between the Company and/or any Subsidiary shall be
disregarded, and changes in status between that of an Employee and a
Non-Employee Director shall be disregarded. The Committee may provide in an
Agreement made under the Plan for vesting of Awards in connection with the
termination of a Participant’s employment or service on such basis as it deems
appropriate, including, without limitation, any provisions for vesting at death,
disability, retirement or in connection with a Change in Control with or without
the further consent of the Committee. The Agreements evidencing Awards may
contain such provisions as the Committee may approve with reference to the
effect of approved leaves of absence.

        12.9        Registration and Other Laws and Regulations. The Plan, the
grant and exercise of Awards hereunder, and the obligation of the Company to
sell, issue or deliver Shares under such Awards, shall be subject to all
applicable federal, state and foreign laws, rules and regulations and to such
approvals by any governmental or regulatory agency as may be required. The
Company shall not be required to register in a Participant’s name or deliver any
Shares prior to the completion of any registration or qualification of such
Shares under any federal, state or foreign law or any ruling or regulation of
any government body which the Committee shall, in its sole discretion, determine
to be necessary or advisable.

        12.10         Nonqualified Deferred Compensation Plan Omnibus Provision.
It is intended that any compensation, benefits or other remuneration which is
provided pursuant to or in connection with the Plan which is considered to be
nonqualified deferred compensation subject to Section 409A of the Code shall be
provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A of the Code to avoid the
unfavorable tax consequences provided therein for non-compliance. The Committee
is authorized to amend any Agreement and to amend or declare void any election
by a Participant as may be determined by it to be necessary or appropriate to
evidence or further evidence required compliance with Section 409A of the Code.

-9-